Appeal by the defendant from a judgment of the Supreme Court, Kings County (Firetog, J.), rendered July 6,1994, convicting him of attempted robbery in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant has not preserved for appellate review his contention that the People failed to provide him with Rosario material (see, People v Rosario, 9 NY2d 286) in the form of handwritten notes upon which a police report was based (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245; People v Nor*511man, 199 AD2d 5, 6; People v Grant, 197 AD2d 399, 400). In addition, the trial court properly exercised its discretion in fashioning an adverse inference charge as the sanction for the People’s loss of other Rosario material in the form of an audio tape. There was no indication of misconduct on the part of the prosecution or law enforcement and the information on the tape was not essential to the guilt or innocence of the defendant (see, People v Haupt, 71 NY2d 929, 931).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Rosenblatt, J. P., Sullivan, Altman and Goldstein, JJ., concur.